     Case 3:20-cv-01438-JLS-AGS Document 15 Filed 12/10/20 PageID.110 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    JENZIGN LICENSING, LLC, a New                     Case No.: 20-cv-1438 JLS (AGS)
      York company
12                                                      ORDER VACATING HEARING
13                                     Plaintiff,
                                                        (ECF No. 12)
14    v.
15    MAXIMA APPAREL CORP.; MAXIMA
      ECOMMERCE HOLDINGS, LLC;
16
      MAXIMA GLOBAL HOLDINGS LLC;
17    and HUDSON OUTWEAR INC.,
18
                                   Defendants.
19
20         Presently before the Court is Defendant’s Motion to Dismiss. (ECF No. 12.) On
21   its own motion, the Court VACATES the hearing scheduled for December 17, 2020 at
22   1:30 p.m. and takes the matter under submission without oral argument pursuant to Civil
23   Local Rule 7.1(d)(1).
24         IT IS SO ORDERED.
25   Dated: December 10, 2020
26
27
28
                                                    1

                                                                              20-cv-1438 JLS (AGS)
